Exhibit 99.1 PRESS RELEASE InfoSonics Reports First Quarter 2017 Results SAN DIEGO, May 11, 2017 – InfoSonics Corporation (NASDAQ: IFON), the provider of verykool® wireless handset solutions and tablets, today announced results for its first quarter ended March 31,2017. “It was an extremely challenging quarter,” said JosephRam, President and CEO of InfoSonics. “The Chinese New Year fell in the middle of the quarter, which caused delivery delays from our suppliers, in addition to generally soft sales channels that were still clearing promotional inventories from year end.Although operating expenses were down 27% from the prior year, we still sustained a significant loss.In this competitive environment, we are taking actions to further reduce expenses, improve our operating efficiencies and product pricing and refine our product offerings.” Net sales for the first quarter of 2017 amounted to $6.2 million, which represented a $3.2million, or 34%, decrease from $9.4 million for the first quarter of 2016.The decrease reflects a lack of sales to carrier customers in both Central and South America, as well as our exit late last year from the U.S. market.These declines were partially offset by increased sales to Miami-based distributors selling to Latin America retailers.
